—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered October 18, 2000, convicting defendant, after a jury trial, of burglary in the second degree, menacing in the second degree, criminal possession of a weapon in the fourth degree, petit larceny and resisting arrest, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s larcenous intent could readily be inferred from the circumstances, including the fact that he had unpaid merchandise, along with a detached security tag, in a shopping bag and attempted to flee after being confronted by store security officers (see, People v Castillo, 47 NY2d 270, 278). Concur—Saxe, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.